t c summary opinion united_states tax_court andrew j eberly and ruthanne e eberly petitioners v commissioner of internal revenue respondent docket no 6926-04s filed date gary c randall and james j workland for petitioners catherine l campbell for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether a distribution constructively received in by andrew j eberly petitioner from his father’s estate is includable in petitioners’ income for that year as income_in_respect_of_a_decedent within the meaning of sec_691 background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in colbert washington petitioner’s father william s eberly decedent was born on date and died on date he was survived by three sons one of whom is petitioner at the time of his death decedent was a participant in the central washington university cwu retirement_plan the cwu retirement_plan a qualified_plan within the meaning of sec_403 the cwu retirement_plan provides in relevant part that the minimum distributions from the plan must begin no later than april of the calendar_year following the calendar_year in which the participant attains the age or if later april following the calendar_year in which the participant retires from cwu decedent retired from cwu on date given his age at the time the minimum distributions under the cwu retirement_plan would have begun no later than date teachers insurance and annuity association and college retirement and equities fund tiaa-cref are the fund sponsors of the cwu retirement_plan tiaa-cref provides in general various annuity plan options for participants in the cwu retirement_plan the tiaa-cref annuity provisions state that a participant may during his lifetime without the consent and to the exclusion of any other person receive exercise and enjoy every benefit option right and privilege conferred by the tiaa-cref annuity plan after a participant’s termination of employment the tiaa-cref annuity provides the participant with the option to receive a lump-sum benefit from the participant’s accumulated annuity funds a request for a lump-sum_distribution must be made before the start of any annuity payments such a request cannot be revoked after the effective date of the lump-sum_distribution request the value of the accumulated annuity funds for a lump-sum_distribution is determined as of the end of the business_day on which tiaa-cref receives the participant’s request for a lump-sum_distribution under the tiaa-cref annuity’s death_benefits provision if the participant dies prior to the annuity_starting_date then tiaa-cref pays the participant’s accumulated annuity funds to the participant’s named beneficiaries the participant may designate or change the death_benefits beneficiaries by giving written notice to tiaa-cref’s home_office in new york city with respect to the procedures for elections and requests the tiaa-cref annuity provides in part as follows an election or change may be made in accordance with the terms of your certificate by written notice satisfactory to tiaa-cref no such notice will take effect unless it is received by tiaa-cref at its home_office in new york ny any notice of change in beneficiary or other person named to receive payments will take effect as of the date it was signed whether or not the signer is living at the time we received it any other notice will take effect as of the date it is received on date prior to the annuity start date decedent executed a request for a retirement annuity withdrawal withdrawal request the withdrawal request directed tiaa-cref to withdraw dollar_figure from decedent’s accumulated annuity fund balance and to deposit these funds into decedent’s designated savings account the withdrawal request was signed and dated by decedent and mailed to tiaa-cref’s home_office in new york city by priority mail the withdrawal request was received at tiaa- cref’s home_office on date and as provided by the tiaa-cref annuity made effective as of that date on date petitioner also executed a designation of beneficiary which was mailed to tiaa-cref’s home_office by priority mail the designation of beneficiary named decedent’s three sons as beneficiaries each entitled to a death_benefit equal to percent of the annuity fund balance with the remaining percent to be equally divided among three specifically identified charitable organizations the designation of beneficiary was received by tiaa-cref on date on date tiaa-cref was orally notified by cwu of decedent’s death pursuant to the withdrawal request on date tiaa-cref electronically transferred dollar_figure to decedent’s bank account this amount included interest for the days from the date the withdrawal request was received until march less dollar_figure of federal_income_tax withholdings for the year tiaa-cref issued to decedent a form 1099-r distributions from pensions annuities retirement or profit- sharing plans iras insurance contracts etc that reported the gross amount and taxable_amount of the distribution to decedent as well as the federal tax withheld by tiaa-cref on the distribution decedent’s last will and testament provided that the residuary of decedent’s estate was to be divided equally among decedent’s three children the amount distributed by tiaa-cref to decedent on date was divided among decedent’s three children by the personal representative of decedent’s estate on date the personal representative issued three separate as of that date the balance of decedent’s tiaa-cref accumulated annuity fund was dollar_figure this balance does not take into account decedent’s dollar_figure withdrawal request checks each in the amount of dollar_figure to farmer’s new world life_insurance_company each dollar_figure check was issued for an individual_retirement_account ira in the name of each of decedent’s three children on decedent’s form_1040 u s individual_income_tax_return the personal representative reported the lump-sum_distribution from decedent’s tiaa-cref accumulated annuity fund as reported on the form 1099-r however the personal representative erroneously reported the taxable_amount of the distribution to be dollar_figure on decedent’s form_706 united_states estate and generation-skipping_transfer_tax return the personal representative included the remaining balance of decedent’s tiaa- cref accumulated annuity funds in decedent’s gross_estate on form_1041 u s income_tax return for estates and trusts decedent’s estate did not report any amount with respect to this amount reflects the taxable_amount of the distribution reported on the form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc less the dollar_figure received by decedent’s three children the personal representative erroneously determined that the dollar_figure received by decedent’s three children for the three iras was a tax-free roll-over under sec_403 after decedent’s death tiaa-cref computed the percent death_benefits distribution to the charitable beneficiaries based upon the balance in the annuity fund after the dollar_figure distribution to decedent decedent’s distribution from the tiaa-cref accumulated annuity funds petitioners did not include the dollar_figure distribution petitioner constructively received from his father’s estate on their timely filed joint federal_income_tax return in the notice_of_deficiency respondent determined that the dollar_figure constructively received by petitioner is includable in petitioners’ income as income_in_respect_of_a_decedent under sec_691 other adjustments made in the notice_of_deficiency are computational and not in dispute discussion at the outset we note that petitioners now acknowledge the errors made on decedent’s final federal_income_tax return and estate_tax_return they distance themselves from those errors and also retreat from their position taken earlier that if otherwise includable in their income the dollar_figure distribution was subject_to exclusion on account of the roll over respondent does not suggest that any of these errors in any way estop petitioners from their present position that the dollar_figure distribution constructive or otherwise was an excludable inheritance see sec_102 and not income_in_respect_of_a_decedent within the meaning of sec_691 furthermore nothing in the record suggests that there has been any deviousness or mischief surrounding the dates reflected on the operative cwu retirement_plan documents consequently we turn our attention to the controlling federal and state law that informs the manner in which we resolve the issue here in dispute sec_61 provides that gross_income includes all income from whatever source derived including income from annuities and income_in_respect_of_a_decedent sec_61 sec_403 generally provides that if an annuity_contract is purchased for an employee by certain tax-exempt employers or for an employee who performs services for an educational_organization by an employer as described in sec_403 and if certain other requirements are met then amounts contributed by such employer for such annuity_contracts shall be excluded from the gross_income of the employee for the taxable_year amounts distributed from employee annuity_contracts under sec_403 are taxable to the distributee in the year in which distributed under sec_72 sec_403 sec_72 provides in general that if a distribution is received prior to the annuity_starting_date in a form other than an annuity such distribution shall be included in gross_income under the general_rule amounts received before the annuity_starting_date are included in income to the extent such amounts are allocable to income_on_the_contract and not included in income to the extent such amounts are allocable to the investment_in_the_contract sec_72 sec_691 concerns the taxation of income_in_respect_of_a_decedent ird sec_691 provides in part general_rule --the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of his death or a prior period shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 income_tax regs provides that income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but that were not properly includable in computing taxable_income for the taxable_year ending with the date of death or for a previous taxable_year under the method_of_accounting employed by the decedent the character of an item of ird to the successor is the same character as the item would have had in the decedent’s hands if the decedent had lived and received such amount sec_691 the cwu retirement_plan which includes the tiaa-cref annuity qualifies as a tax-deferred plan under sec_403 accordingly distributions under the cwu retirement_plan are taxable under sec_72 respondent contends that the amount received by petitioner was a death_benefits distribution from the tiaa-cref annuity and ird under sec_691 according to respondent the dollar_figure distribution to petitioner is taxable under sec_72 as if decedent had received such amount petitioners and respondent of course disagree on this point but seem to agree that state law controls the outcome respondent argues that tiaa-cref improperly and mistakenly gave effect to the withdrawal request because decedent had died before the request was received respondent’s argument is based upon the premise that the death of petitioner’s father in some manner or another voided the withdrawal request the manner in which the relevant events unfolded however demonstrates that respondent’s view is somewhat unique tiaa-cref the personal representative of decedent’s estate and the three charities named in the change_of beneficiary apparently do not share respondent’s view we note that the three charities that were designated beneficiaries under decedent’s tiaa-cref annuity would have been entitled to share a significantly larger death_benefit distribution under respondent’s position furthermore we find no support for respondent’s position under washington state law the supreme court of washington has held that a pension granted to a public employee is contractual in nature jacoby v grays harbor chair manufacturing co p 2d wash see also caughey v employment sec dept p 2d wash bakenhus v seattle p 2d wash in boeing airplane co v firemen’s fund indem co p 2d wash the court stated that where the terms of a contract taken as a whole are plain and unambiguous the meaning of the contract is to be deduced from its language alone and it is unnecessary for a court to resort to any aids to construction furthermore where contractual language is unambiguous courts will not read ambiguity into the contract jacoby v grays harbor chair manufacturing co supra pincite the cwu retirement_plan and tiaa-cref annuity are contracts the tiaa-cref annuity provides that decedent could during his lifetime receive exercise and enjoy every benefit option right and privilege conferred by the tiaa-cref annuity one such right conferred by the tiaa-cref annuity is the participant’s right to elect to receive a lump-sum_distribution from his accumulated annuity funds prior to the annuity start date with respect to exercising the right to a lump-sum_distribution the tiaa-cref annuity specifically provides that any such election must be made in writing and received by tiaa- cref at its home_office these terms are plain and unambiguous prior to his death and the annuity start date decedent elected to receive a lump-sum_distribution in accordance with the tiaa-cref annuity’s requirements decedent’s withdrawal request was made in writing and mailed to tiaa-cref’s home_office the withdrawal request was received at tiaa-cref’s home_office on the same date as decedent’s death while tiaa-cref was notified of decedent’s death decedent’s withdrawal request was made effective by tiaa-cref on the date received per the terms of the tiaa-cref annuity the record is clear that tiaa-cref processed the distribution to decedent as a lump-sum_distribution tiaa-cref subsequently distributed the funds to decedent in accordance with the tiaa-cref annuity’s provisions tiaa-cref calculated and paid interest to decedent on the dollar_figure distribution for the time between the effective date of the withdrawal request and the date the funds were electronically transferred to decedent’s savings account tiaa-cref also withheld federal_income_tax on the funds distributed to decedent finally tiaa-cref issued a form_1099 to decedent which reported the taxable_amount of his lump-sum_distribution the tiaa-cref annuity provided decedent with the option of electing to receive a lump-sum_distribution decedent exercised this option to receive a lump-sum_distribution during his lifetime in accordance with the tiaa-cref annuity’s requirements upon receipt of the dated and signed withdrawal request from decedent tiaa-cref’s obligation to distribute the funds became absolute see eg 109_fsupp_493 d r i pac states life ins co v bryce 67_f2d_710 10th cir receipt of decedent’s withdrawal request and actual payment to decedent during his lifetime were not required by the terms of the tiaa-cref annuity the receipt by tiaa-cref of the dated and signed withdrawal request from decedent constituted an effective exercise by him of his right to a lump-sum_distribution during his lifetime the lump-sum_distribution from tiaa-cref was income to decedent and properly includable in his gross_income therefore we hold that the dollar_figure received by petitioner was not a death_benefits payment and is not includable in petitioners’ gross_income under sec_691 as ird reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioners
